DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
2.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
3.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 18-19, drawn to micro-display and the beam deflection element arranged in the parallel beam path.
Group 2, claims 18 and 20, drawn to self-illuminating microscope.
Group 3, claims 18 and 21-24, drawn to image diagonal/resolution of the micro-display.
Group 4, claims 18 and 25, drawn to semi-transmissive mirror/folding mirror.
Group 5, claims 18, 26, 27, 30, 33, 35 and 36, drawn to displaceable beam deflection element, two micro-displays, two beam deflection elements, a micro-unit controlled by the control unit, beam deflection element in the direction of the operator/the patient.
Group 6, claims 18 and 28, drawn to operating elements.
Group 7, claims 18 and 29, drawn to laser slit lamp.
Group 8, claims 18, 31, 32 and 34, drawn to live image of the eye, camera.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
5.	Regarding the comparison of Group 1 to Group 8, the common feature as in claim 1 cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by Sramek et al. (US 2015/157198).
6.	In particular, Scramek et al. teaches a device for superimposing relevant parameters and/or image data in the stereoscopic observation path of ophthalmological devices (Micro-display projector 270 projects light 280-A representing an image to be overlaid onto an image represented by light 240-A, paragraph 35), wherein an additional micro-display (micro-display projector 270, paragraph 35), connected to the control unit (controller 295, figure 4), and a beam deflection element (beam splitter 415, mirror 417, beam splitter 265-L, paragraph 33) for superimposing the parameters and/or image data depicted on the micro-display in the
stereoscopic observation path are present in the observation beam path.
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species or invention to be examined even though the requirement may
be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected
invention.
	The election of an invention or species may be made with or without traverse. To
preserve a right to petition, the election must be made with traverse. If the reply does not
distinctly and specifically point out supposed errors in the restriction requirement, the
election shall be treated as an election without traverse. Traversal must be presented at the
time of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the
election, applicant must indicate which of these claims are readable on the elected invention
or species.
Should applicant traverse on the ground that the inventions have unity of invention
(37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit
evidence or identify such evidence now of record showing the inventions to be obvious
variants or clearly admit on the record that this is the case. Where such evidence or
admission is provided by applicant, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention,
the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. Any amendment of inventorship must be accompanied by a request under 37
CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
8.	The examiner has required restriction between product or apparatus claims and
process claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the
limitations of an allowable product/apparatus claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the
product/apparatus claims and the rejoined process claims will be withdrawn, and the
rejoined process claims will be fully examined for patentability in accordance with 37 CFR
1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability
including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected
product/apparatus are found allowable, an otherwise proper restriction requirement between
product/apparatus claims and process claims may be maintained. Withdrawn process claims
that are not commensurate in scope with an allowable product/apparatus claim will not be
rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is
advised that the process claims should be amended during prosecution to require the
limitations of the product/apparatus claims.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does
not apply where the restriction requirement is withdrawn by the examiner before the patent
issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872